Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-3 Filed: 09/12/20 Page: 1 of 20 PAGEID #: 1030




                                               Exhibit C, Declaration of David Payne
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-3 Filed: 09/12/20 Page: 2 of 20 PAGEID #: 1031




                                               Exhibit C, Declaration of David Payne
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-3 Filed: 09/12/20 Page: 3 of 20 PAGEID #: 1032




                                               Exhibit C, Declaration of David Payne
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-3 Filed: 09/12/20 Page: 4 of 20 PAGEID #: 1033




                                               Exhibit C, Declaration of David Payne
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-3 Filed: 09/12/20 Page: 5 of 20 PAGEID #: 1034




                                               Exhibit C, Declaration of David Payne
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-3 Filed: 09/12/20 Page: 6 of 20 PAGEID #: 1035




                                               Exhibit C, Declaration of David Payne
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-3 Filed: 09/12/20 Page: 7 of 20 PAGEID #: 1036




                                               Exhibit C, Declaration of David Payne
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-3 Filed: 09/12/20 Page: 8 of 20 PAGEID #: 1037
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-3 Filed: 09/12/20 Page: 9 of 20 PAGEID #: 1038
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-3 Filed: 09/12/20 Page: 10 of 20 PAGEID #: 1039
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-3 Filed: 09/12/20 Page: 11 of 20 PAGEID #: 1040




                                                          Payne Declaration, Exh. D
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-3 Filed: 09/12/20 Page: 12 of 20 PAGEID #: 1041




                        met all of the other requirements of division (B)(3) of R.C. 3505.183. 38 If the
                        ballot falls into this exception, proceed to Step 2.

     STEP 2: DETERMINE WHETHER THE PROVISIONAL VOTER
     INDICATED ON THE AFFIRMATION STATEMENT SHOWED
     AN ACCEPTABLE FORM OF IDENTIFICATION TO THE
     PRECINCT ELECTION OFFICIAL OR WHETHER THE
     PROVISIONAL VOTER PROVIDED AT LEAST ONE OF THE
     FOLLOWING ON THE AFFIRMATION STATEMENT: THE
     LAST FOUR DIGITS OF THE VOTER’S SOCIAL SECURITY
     NUMBER, THE VOTER’S DRIVER LICENSE NUMBER, OR
     STATE IDENTIFICATION CARD NUMBER.
            If the voter indicated on the affirmation statement that they showed the precinct
             election official one of the acceptable forms of identification, proceed to Step 3. 39
            If the voter provided identification on the affirmation statement, and the number
             (or, if a driver license or state identification card number, the combination of
             letters and numbers) provided is not different from the number that is contained
             in the Statewide Voter Registration Database, proceed to Step 3.40
            If the voter provided identification on the affirmation statement but that
             identification is different from what is contained in the Statewide Voter
             Registration Database (i.e., the number or, if a driver license or state identification
             card number, the combination of letters and numbers, provided is different), the
             board must reject the provisional ballot. 41
            If the voter did not provide identification on the affirmation statement or did not
             indicate that they showed an acceptable form of identification to the precinct
             election official but returned to board of elections within seven days after the
             election and provided one of the acceptable forms of voter identification,
             proceed to Step 3. 42
            If the voter did not provide identification on the provisional ballot affirmation, did
             not indicate on the affirmation statement that they showed the precinct election
             official an acceptable form of identification, and did not return to the board


     38
        R.C. 3505.183(B)(4(a)(ix).
     39
        R.C. 3505.181(B)(6).
     40
        R.C. 3505.183(B)(3(d).
     41
        R.C. 3505.183(B)(4)(a)(viii).
     42
        R.C. 3505.183(B)(3(g).




     Chapter 6: Provisional Voting                                                                     6-10



                                                                                 Payne Declaration, Exh. D
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-3 Filed: 09/12/20 Page: 13 of 20 PAGEID #: 1042




                 within the seven days after the election to remedy the missing item, the board
                 must reject the provisional ballot. 43

     STEP 3: DETERMINE WHETHER THE BOARD CAN VERIFY
     THE IDENTITY OF THE VOTER BASED ON THE
     INFORMATION PROVIDED ON THE PROVISIONAL
     BALLOT AFFIRMATION OR PROVIDED BY THE VOTER
     WITHIN THE SEVEN-DAY PERIOD.
            If the board can verify the identity of the voter based upon the information
             provided on the provisional ballot affirmation and/or provided by the voter
             within seven days of the election, proceed to Step 4.
            If the board cannot verify the identity of the voter based upon the information
             provided on the provisional ballot affirmation and/or the information provided by
             the voter within seven days of the election, the board must reject the provisional
             ballot. 44
                       Note: To verify identity, the board must 1) conduct at least one “wildcard”
                       search of the county’s local voter registration database, if available, 2) conduct
                       a voter query of the Statewide Voter Registration Database using ‘Search by
                       Driver License Number’ and 3) conduct at least one voter query of the
                       Statewide Voter Registration Database by entering as much or as little
                       information as is available using ‘Search by Name.’ Once a board has
                       successfully identified a voter with one search, it is not necessary to conduct
                       the additional queries.

     STEP 4: DETERMINE WHETHER THE VOTER IS A
     REGISTERED VOTER ANYWHERE IN THE STATE OF OHIO
     AT LEAST 30 DAYS BEFORE THE ELECTION.
            If the voter was registered to vote anywhere in the State of Ohio at least 30 days
             before the election, proceed to Step 5.
            If the voter was not registered to vote anywhere in the State of Ohio at least 30
             days before the election, then the board must reject the provisional ballot. 45




     43
        R.C. 3505.183(B)(4)(a)(viii).
     44
        R.C. 3505.183(B)(4)(b)(i); State ex rel. Skaggs v. Brunner (2008), 120 Ohio St. 3d 506.
     45
        Ohio Constitution Article V, Section 1; R.C. 3505.183(B)(4)(a)(i).




     Chapter 6: Provisional Voting                                                                                 6-11



                                                                                                  Payne Declaration, Exh. D
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-3 Filed: 09/12/20 Page: 14 of 20 PAGEID #: 1043




     STEP 5: DETERMINE WHETHER THE VOTER IS A
     RESIDENT OF THE COUNTY AND PRECINCT IN WHICH
     THE VOTER OFFERS TO VOTE. 46
            If the voter is a resident of the county and precinct in which the provisional ballot
             was cast, proceed to Step 6.
            If the voter moved and provided a new address within the precinct on the
             affirmation statement, then the voter is considered a resident of the new precinct
             and the board must proceed to Step 6.
            If the voter cast the provisional ballot in the wrong precinct, but in the correct
             polling location, including the board of elections office, and a precinct election
             official did not complete and attach Form 12-D to the provisional ballot envelope,
             the board must remake and count the provisional ballot for only those contests
             for which the voter was otherwise eligible to vote. 47
            If the voter cast the provisional ballot in the wrong precinct, but in the correct
             polling location, including the board of elections office, and a precinct election
             official did complete and attach Form 12-D, but the board verified that the
             precinct to which the precinct election official directed the voter was the incorrect
             precinct, the board must remake and count the provisional ballot for only those
             contests for which the voter was otherwise eligible to vote.
            If the voter cast the provisional ballot in the wrong precinct, but correct polling
             location, including the board of elections office, and 1) a precinct election official
             completed Form 12-D and 2) the board verified that the precinct to which the
             precinct election official directed the voter was the correct precinct, the board
             must reject the provisional ballot. 48
            If the voter cast the provisional ballot in the wrong precinct and wrong polling
             location the board must reject the provisional ballot. 49




     46
        R.C. 3503.01(A).
     47
        R.C. 3505.183(D)(1).
     48
        R.C. 3505.183(D)(1).
     49
        R.C. 3505.183(D)(3).




     Chapter 6: Provisional Voting                                                             6-12



                                                                          Payne Declaration, Exh. D
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-3 Filed: 09/12/20 Page: 15 of 20 PAGEID #: 1044




         STEP 6: DETERMINE WHETHER THE VOTER ALREADY
         REQUESTED AND CAST A BALLOT IN THE ELECTION.
                  If the voter has not cast another ballot, proceed to Step 7.
                  If the voter has requested and cast an absentee ballot but either of the following
                   exceptions apply, proceed to Step 7.
                              Exception 1: The board of elections shall count the provisional ballot, instead
                              of the absentee ballot, if the board determines that the absentee ballot is
                              invalid because the elector’s signature on the absentee voter’s identification
                              envelope does not match the signature on file with the board of elections,
                              and the elector cast the provisional in the voter’s precinct on Election Day. 50 If
                              the ballot meets this exception, proceed to Step 7.
                              Exception 2: The board of elections does not receive the voter’s absentee
                              ballot by the 10th day following the election, and the elector cast the
                              provisional in the voter’s precinct on Election Day. 51 If the ballot meets this
                              exception, proceed to Step 7.
                  If the voter has cast another ballot, or requested and cast an absentee ballot and
                   the exceptions above do not apply, the board must reject the provisional ballot.

         STEP 7: IF YOU HAVE COMPLETED STEPS 1 THROUGH 6
         AND DETERMINED THAT THE PROVISIONAL BALLOT
         SHOULD BE REJECTED, YOU MUST CONSIDER AND
         APPLY THE CONSENT DECREE ISSUED BY THE FEDERAL
         COURT IN NORTHEAST OHIO COALITION FOR THE
         HOMELESS V. BRUNNER, S.D. OHIO NO. 2:06-CV-896,
         (NEOCH), WHICH IS COPIED IN FULL IN SECTION 1.07 OF
         THIS CHAPTER.




         50
              R.C. 3509.09(C)(2).
         51
              R.C. 3509.09(C)(3).




         Chapter 6: Provisional Voting                                                                       6-13



                                                                                       Payne Declaration, Exh. D
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-3 Filed: 09/12/20 Page: 16 of 20 PAGEID #: 1045




     database, and the voter completes and returns Form 11-S with the same information
     provided on the identification envelope, the board must review its voter registration
     records – including original paper records if necessary – prior to the 10th day before the
     election to determine whether the mismatch is a result of data entry error.
     Whenever a voter has requested the voter’s absentee ballot to be mailed by the board
     of elections to an address other than the address at which the voter is registered to
     vote, and the voter’s absentee ballot identification envelope is “defective,” the board
     must issue Form 11-S to both the address at which the voter is registered to vote and
     the address to which the voter had requested the voter’s absentee ballot be mailed by
     the board. 95
     Boards of elections must adhere to the following schedule when reviewing completed
     absentee ballot identification envelopes and issuing Form 11-S to absentee voters:
             Form 11-S must be issued not later than two business days after a “defective”
              absentee ballot identification envelope is received by the board from the start of
              absentee voting through the third Saturday prior to an election;
             Form 11-S must be issued not later than one calendar day after a “defective”
              absentee ballot identification envelope is received by the board of elections
              between the third Monday and last Friday prior to an election; and
             Form 11-S must be issued on the same day that a “defective” absentee ballot
              identification envelope is received by the board of elections between the
              Saturday prior to an election and through the 6th day following an election.
     For purposes of this section, “issued” means that Form 11-S has been presented by the
     board of elections to the USPS, with accurate first-class postage affixed by the board of
     elections necessary for first-class delivery.
     It is not necessary for a board to provide Form 11-S to an absentee voter whose ballot
     was received by the board of elections after 7:30 p.m. on Election Day and is
     postmarked later than the day prior to the election.
     Once an absentee voter has completed Form 11-S, the voter may return it to the board
     of elections in person, by mail or other private delivery service (e.g., UPS, FedEx, etc.), or
     by any person authorized by state law to return the voter’s absentee ballot.96




     95
       Regardless of whether the voter requested assistance in casting the absentee ballot, if a voter requests assistance to supplement the voter’s
     identification envelope the board of elections must send two employees, not of the same political party, to the voter to provide assistance. Ray v.
     Franklin County Board of Elections Case No. 2:08-CV-1086, 2008 WL 4966759 (S.D. Ohio Nov. 17, 2008).
     96
          R.C. 3509.05(A).



     Chapter 5: Absentee Voting                                                                                                                            5-31



                                                                                                                    Payne Declaration, Exh. E
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-3 Filed: 09/12/20 Page: 17 of 20 PAGEID #: 1046




                                                          Payne Declaration, Exh. E
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-3 Filed: 09/12/20 Page: 18 of 20 PAGEID #: 1047




     A postmark does not include mail sent using a postage evidencing system, including a
     postage meter or postage from private companies that dispense postage through the
     internet (e.g., Stamps.com), known as the PC Postage program.100
     Note that a postmark is not required in order for a UOCAVA ballot to be valid. The
     board must count an otherwise valid UOCAVA ballot regardless of whether it contains a
     timely postmark, a late postmark, or no postmark. 101
             If the absentee ballot was not timely submitted, the board must reject the
              absentee ballot. 102
             If the absentee ballot was timely submitted, proceed to Step 2.

     STEP 2: DETERMINE WHETHER THE VOTER HAS
     PROVIDED THE MINIMUM REQUIRED INFORMATION:
     In order for an identification envelope to be opened and the absentee ballot to be
     counted, the absentee voter must provide sufficient information on the absentee ballot
     ID envelope to identify the voter and to determine that the voter was eligible to cast the
     ballot. 103
     At a minimum, an absentee voter must provide:104
           1.      Name; 105
           2.      Signature; 106 and
           3.      Proper Identification: 107
                   x     The voter’s driver license number;108
                   x     The last four digits of the voter’s Social Security number; 109 or
                   x     A copy of a current and valid photo identification, a military identification, or
                         a current (within the last 12 months) utility bill, bank statement, government
                         check, paycheck, or other government document (other than a notice of
                         voter registration mailed by a board of elections) that shows the voter’s
                         name and address. 110



     100
         R.C. 3509.05(B)(2). See also 39 CFR 501.01.
     101
         R.C. 3511.11(C).
     102
         R.C. 3509.07.
     103
         R.C. 3509.07(C).
     104
         NEOCH v. Husted, Case Nos. 16-3603/3691 (6th Circuit 2016); R.C. 3509.06(D), R.C. 3509.07(A).
     105
         NEOCH v. Husted, Case Nos. 16-3603/3691 (6th Circuit 2016); R.C. 3509.06(D)(3)(a)(i).
     106
         NEOCH v. Husted, Case Nos. 16-3603/3691 (6th Circuit 2016); R.C. 3509.06(D)(3)(a)(iv).
     107
         NEOCH v. Husted, Case Nos. 16-3603/3691 (6th Circuit 2016); R.C. 3509.06(D)(3)(a)(v).
     108
         R.C. 3509.06(D)(3)(a)(v)(I).
     109
         R.C. 3509.06(D)(3)(a)(v)(I ).
     110
         R.C. 3509.06(D)(3)(a)(v)(III).




     Chapter 5: Absentee Voting                                                                                           5-33



                                                                                                         Payne Declaration, Exh. E
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-3 Filed: 09/12/20 Page: 19 of 20 PAGEID #: 1048




                    x     It is important to note that the board of elections is required to pre-print the
                          voter’s name as it appears in the voter registration record onto the absentee
                          ballot identification envelope. See, paragraph E.1. of Section 1.05, above.
                          Occasionally, a voter may strike through and write a name on the
                          identification envelope that is different from the name preprinted by the
                          board using the voter’s name as it appears in the voter registration record.
                          Ohio law does not permit an absentee ballot identification envelope to be
                          used as a voter registration update form (change of name form). If the
                          absentee voter’s name on the absentee identification envelope or Secretary
                          of State Form 11-S does not match the name in the voter’s registration
                          record, the board must reject the absentee ballot. 111
                    x     The absentee voter’s signature must correspond with the signature that
                          appears in the voter’s registration file. If the absentee voter’s signature on
                          the absentee identification envelope or Secretary of State Form 11-S does
                          not correspond with the signature in the voter’s registration record, the
                          board must reject the absentee ballot.
                    x     The absentee voter must provide a form of proper identification.
                          Note: The absentee voter is not required to provide the same form of
                          identification they provided when registering to vote. If an identification
                          data field in the county voter registration system (CVRS) or statewide voter
                          registration database (SWVRD) is blank, the information contained on an
                          absentee identification envelope, provided under penalty of falsification,
                          may be entered into the CVRS to complete the voter’s registration record
                          both in the CVRS and SWVRD. In any instance of deficiency, the Board must
                          carefully review its voter registration records to determine if an error on the
                          part of the board of elections is the result of the deficiency before it ever
                          rejects any ballot.
                    If the absentee voter has not provided a form of proper identification on the
                    absentee identification envelope or Secretary of State Form 11-S, the board
                    must reject the absentee ballot.112
                     If the absentee voter has provided their name, signature, and a form of
                      proper identification on the absentee identification envelope or Secretary of
                      State Form 11-S, and the board can confirm the absentee voter’s
                      eligibility, 113 proceed to Step 4.



     111
         R.C. 3509.07(B).
     112
         R.C. 3509.07(F).
     113
         R.C. 3509.07(A) and (C).




     Chapter 5: Absentee Voting                                                                       5-34



                                                                                Payne Declaration, Exh. E
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-3 Filed: 09/12/20 Page: 20 of 20 PAGEID #: 1049




                     If the absentee voter has provided their name, signature, and a form of
                      proper identification on the absentee identification envelope or Secretary of
                      State Form 11-S, but the board cannot determine the absentee voter’s
                      eligibility, proceed to Step 3.

     STEP 3: DETERMINE WHETHER VOLUNTARY
     INFORMATION PROVIDED ON THE ABSENTEE
     IDENTIFICATION ENVELOPE CONFIRMS THE VOTER’S
     ELIGIBILITY.
     Only if the board of elections cannot confirm that the absentee voter was eligible to cast
     the ballot based on the required information the absentee voter provided, may it look at
     the voluntary information provided on the absentee ballot identification envelope.
           1.       Residence Address 114 - Pursuant to NEOCH v. Husted, Case Nos. 16-3603/3691
                    (6th Circuit 2016), failure to complete the address field on an absentee
                    identification envelope is not a reason to reject an absentee ballot.115 If
                    sufficient information is present for the board of elections to confirm that the
                    voter is eligible to vote the ballot that was cast, the ballot must be counted. If
                    the voter has a confidential voter registration record (i.e., they are a participant
                    in the Safe at Home program), that voter need only provide their program
                    participant identification number.
                    It is important to note that the board of elections is required to pre-print the
                    voter’s address as it appears in the voter registration record onto the absentee
                    ballot identification envelope. See, paragraph E.1. of Section 1.05, above.
                    Occasionally, a voter may strike-through and write an address on the
                    identification envelope that is different from the address preprinted by the
                    board using the voter’s registration record. Ohio law does not permit an
                    absentee ballot identification envelope to be used as a voter registration
                    update form (change of address form). If the absentee ballot identification
                    envelope indicates that the voter’s registration information is out-of-date and
                    that the voter is required to vote a provisional ballot (i.e., the address written by
                    the voter is outside of the precinct in which the voter is registered), the
                    absentee ballot cannot be counted; 116
                    When reviewing addresses, remember that the U.S. Postal Service assigns a
                    mailing address (e.g., Columbus) that is not the same as the political subdivision



     114
         NEOCH v. Husted, Case Nos. 16-3603/3691 (6th Circuit 2016); R.C. 3509.06(D)(3)(a)(ii).
     115
         NEOCH v. Husted, Case Nos. 16-3603/3691 (6th Circuit 2016).
     116
         R.C. 3509.07(C).




     Chapter 5: Absentee Voting                                                                                    5-35



                                                                                                  Payne Declaration, Exh. E
